DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/22 has been entered. Accordingly, claims 1-6, 8-11, 25, and 31-32 are currently pending and are addressed below.

Response to Amendments
The amendment filed on July 21th, 2022 has been considered and entered. Accordingly, claims 1, 9, and 25 have been amended. Claims 7 and 12 have been cancelled. 

Response to Arguments
	The previous Non-Statutory Double Patenting rejection has been overcome due to the applicant’s amendments. 
	The previous rejections of claims 7 and 12 under 35 USC 112(b) have been overcome due to the applicant’s amendments. 
With respect to the claims 1-6, 8-11, 25, and 31-32, the applicant argues that the claims should not be rejected under 35 USC 101, however the examiner respectfully disagrees. 
	The applicant argues that one of ordinary skill in the art would not be able to mentally generate a database since it would require a great amount of calculations and operation. However, in this application, the database is made based on images of areas and characteristic information, such as license plates numbers or images of currently parked vehicles, corresponding to areas captured in images and identification, and is updated based on changes in content of the area. A person of ordinary skill in the art could mentally, or with a pen and paper, maintain a database of currently parked cars in an area, based on their license plates and area where parked or based on images taken by a camera system and areas where parked, and update the database after detecting a change in the content of the area.  As recited in Step 2a “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”.
	With respect to claim 1, and similarly claims 9 and 25, the applicant argues that High (US 2017/0148324 A1) fails to explicitly disclose the limitation “the database is constructed by the server according to position information corresponding to respective areas and correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area after detecting a change of the content contained in the each area, and wherein license plate numbers or images of currently parked vehicles, and identification information and position information corresponding to each of parking spaces are stored in the database”. The examiner respectfully disagrees.
	The applicant argues that High does not involve capturing images and updating the database after the camera detects the change of the content of the area, the content being the license plate numbers or images of currently parked vehicles. High, however, does disclose this. High teaches a database that is used to help navigate a user. The database uses cameras around the parking lot, as shown in Fig. 4, in order to continuously maintain current information of the parking lot via imaging using said cameras. Furthermore, the database is continuously updated when the camera’s images show that there is a change in the parking lot, for example a vehicle leaving the parking lot and a change in the currently parked vehicles, See at least High Paragraphs 38, 52, 22, 33-35, 49-50.
	The applicant’s arguments with respect to claims 1-6, 8-11, 25, and 31-32 have been considered but are moot in view of the newly formulated grounds of rejections necessitated by the applicant’s amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-11, 25, and 31-32 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, the claims are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claims 1, 9, and 25, the claims recite the abstract idea of receiving a characteristic of a current position and a characteristic of a target position and determining a route from the current position to the target position using information from a database and display the route on a mobile terminal, including “determining a position of an area matching the current position characteristic information based on the current position characteristic information”; “the database is constructed by the server according to position information corresponding to respective areas and correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area after detecting a change of the content contained in the each area, and wherein license plate numbers or images of currently parked vehicles, and identification information and position information corresponding to each of parking spaces are stored in the database”; “determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position”; and “determining a first route from the initial position to the target position” as recited in claim 1 and similarly recited in claims 9 and 25
The independent claims fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
                
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  For example, a human could perform the limitations of determining a position of a matching area, corresponding position information with respective areas and characteristic information acquired from an imaging apparatus, determining a position of an area matching a target position characteristic information, taking the determined position as a target position, and determining a first route from the initial position to the target position, as recited above purely mentally or with the aid of pen and paper. 
In addition, claims that recite a machine may still recite the abstract idea of a mental process if they are claimed as being performed on a machine.  See MPEP 2106.04(a)(2), III C (“The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures ‘can be carried out in existing computers long in use, no new machinery being necessary.’ Gottschalk 409 U.S at 67, 175 USPQ at 675”). 

Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a mobile terminal or via executable program codes that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).   Here, the additional elements recited include a “processor” (Claim 25), “memory” (Claim 25), “server” (Claim 1), “camera” (Claim 25), and a “mobile terminal” (Claim 1), which are merely generic computer components used as a tools to implement the abstract idea of a mental process.  See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).
Furthermore, applying or using the abstract idea with the claimed “cameras installed at respective areas” merely generally links the abstract idea to a parking assistance technological environment as it does not add a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment, since, for example the “camera installed at respective areas” does not provide an inventive concept to the claim as a whole. . See MPEP 2106.05(e) (“The claim should add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter. The phrase "meaningful limitations" has been used by the courts even before Alice and Mayo in various contexts to describe additional elements that provide an inventive concept to the claim as a whole”); MPEP 2106.05(h) (describing how Affinity Labs found the additional element of a cellular phone as doing no more than generally linking, “A more recent example of a limitation that does no more than generally link a judicial exception to a particular technological environment is Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016) . . . the additional elements limited the wireless delivery of regional broadcast content to cellular telephones (as opposed to any and all electronic devices such as televisions, cable boxes, computers, or the like). 838 F.3d at 1258-59, 120 USPQ2d at 1204. Although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (cellular telephones) and thus fails to add an inventive concept to the claims”)
Here, the vehicle is passively recited and the camera sensor is merely used for pre-solution activity, i.e., data collection, and are not otherwise used to practically integrate the abstract idea akin to the cellular telephones in Affinity Labs, which the Federal Circuit found to merely confine the abstract idea to a particular technological environment. See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment”).  
In addition, the limitation “cameras installed at respective areas … acquire images of the respective areas” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Rather, the abstract idea is applied on a generic “mobile terminal”, “memory”, “processor”, and “sever” as recited in the claims. See, e.g., MPEP §2106.05 I.A; Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”.
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a mobile terminal does not transform the abstract idea into a practical application of the abstract idea. 
Additionally, the limitations “receiving current position characteristic information sent by a mobile terminal…… the current position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image”, , “receiving target position characteristic information sent by a mobile terminal” are mere extra-solution activity. See, e.g., Bilski, 545 F.3d at 963 (en banc), aff’d sub nom Bilski v. Kappos, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  In addition, the acquired plurality of current position characteristic information is not limited as to how they are acquired, and even if claimed acquisition were recited to occur by a machine, such a limitation alone would not confer patentability. See CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); Accord Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).
Displaying a first route onto an electronic map of the mobile terminal is mere insignificant extra-solution activity, as supported by the MPEP 2106.05(g), see printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55. Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: “a mobile terminal”, “a server”, “ a processor”, and “a memory” as found in claims 1, 9, and 25 does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. Utilizing a “ processor, a memory, communication interfaces and a bus” as stated in dependent claims 31 and 32 to execute code that implements the navigation method according to the independent claims does not show an “inventive concept”; see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014)
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., navigation system with the use of mobile terminals).
Accordingly, claims 1-6, 8-11, 25, and 31-32  are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-9, 11, 25, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Jing (US 9076040 B1) (“Jing”) in view of High (US 20170148324 A1) (“High”) in view of JIANHONG (CN 105513403 A) (“JIANHONG”) (Translation Attached).

	In regards to claim 1, Jing discloses a navigation method applied in a server (Navigation method using a server: See at least Jing FIG. 2 and Col 7 lines 35-41) the method comprises: receiving current position characteristic information sent by a mobile terminal, and determining a position of an area matching the current position characteristic information based on the current position characteristic information and a locally stored database, and taking the determined position as an initial position, the current position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image (User uses mobile phone to send current image and server uses database to determine location and sets as initial location: See at least Jing FIG. 3 and Col. 13 line 50 – Col. 14 line 7).
 	Jing, however, fails to explicitly disclose that the database is constructed by the server according to position information corresponding to respective areas and correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area after detecting a change of the content contained in the each area, and wherein license plate numbers or images of currently parked vehicles, and identification information and position information corresponding to each of parking spaces are stored in the database; receiving target position characteristic information sent by the mobile terminal, determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position, the target position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image; and determining a first route from the initial position to the target position and displaying the first route on an electronic map of the mobile terminal.
	High, however, teaches that the database is constructed by the server according to position information corresponding to respective areas and correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area after detecting a change of the content contained in the each area, and wherein license plate numbers or images of currently parked vehicles, and identification information and position information corresponding to each of parking spaces are stored in the database(Database is created using images around parking lot and information of parking spot identifiers in order to continuously maintain current information of the parking lot via imaging using said cameras, and the database is continuously updated when the camera’s images show that there is a change in the parking lot: See at least High  Figures 2, 4 and Paragraphs 38, 52, 22, 33-35, 49-50)
	It would have been obvious to one of ordinary skill in the art to have modified the method of Jing to include that the database is constructed by the server according to position information corresponding to respective areas and correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area after detecting a change of the content contained in the each area, and wherein license plate numbers or images of currently parked vehicles, and identification information and position information corresponding to each of parking spaces are stored in the database, as taught by High as disclosed above, in order to ensure accurate location when using the navigation method (High Paragraph 1 “This invention relates generally to the field of parking navigation, and, more particularly, to navigating a customer to a parking space utilizing mobile devices and parking lot sensors”).
	Jing in view of High, however, fail to explicitly disclose receiving target position characteristic information sent by the mobile terminal, determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position, the target position characteristic information comprises at least one of parking space identification information, a license plate number, or a comparison image and determining a first route from the initial position to the target position and displaying the first route on an electronic map of the mobile terminal.
JIANHONG, however, teaches receiving target position characteristic information sent by the mobile terminal, determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position, the target position characteristic information comprises at least one of parking space identification information, a license plate number, or a comparison image (Vehicle parking spot is used as a target location for navigation: See at least JIANHONG Paragraph 21 | Paragraph 22 | Paragraph 32 | Paragraph 79); and determining a first route from the initial position to the target position and displaying the first route on an electronic map of the mobile terminal (See at least JIANHONG Paragraph 25 “C2. The designated mobile phone plans a route from the current location to the parking location according to the internal map of the parking lot;”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Jing in view of High to include receiving target position characteristic information sent by the mobile terminal, determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position, the target position characteristic information comprises at least one of parking space identification information, a license plate number, or a comparison image and determining a first route from the initial position to the target position and displaying the first route on an electronic map of the mobile terminal, as taught by JIANHONG as disclosed above, in order to present accurate navigation to a user (JIANHONG Paragraph 2 “The invention relates to the field of automotive electronics, in particular to a method and system for searching for a car in a parking lot based on image recognition”).

	In regards to claim 9, Jing discloses a navigation method applied in a server (Navigation method using a server: See at least Jing FIG. 2 and Col 7 lines 35-41) the method comprises: receiving current position characteristic information sent by a mobile terminal, and determining a position of an area matching the current position characteristic information based on the current position characteristic information and a locally stored database, and taking the determined position as an initial position, the current position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image (User uses mobile phone to send current image and server uses database to determine location and sets as initial location: See at least Jing FIG. 3 and Col. 13 line 50 – Col. 14 line 7).
 	Jing, however, fails to explicitly disclose that the database is constructed by the server according to position information corresponding to respective areas and correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area after detecting a change of the content contained in the each area, and wherein license plate numbers or images of currently parked vehicles, and identification information and position information corresponding to each of parking spaces are stored in the database; receiving target position characteristic information sent by the mobile terminal, determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position, the target position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image; and determining a first route from the initial position to the target position and displaying the first route on an electronic map of the mobile terminal.
	High, however, teaches that the database is constructed by the server according to position information corresponding to respective areas and correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area after detecting a change of the content contained in the each area, and wherein license plate numbers or images of currently parked vehicles, and identification information and position information corresponding to each of parking spaces are stored in the database(Database is created using images around parking lot and information of parking spot identifiers in order to continuously maintain current information of the parking lot via imaging using said cameras, and the database is continuously updated when the camera’s images show that there is a change in the parking lot: See at least High  Figures 2, 4 and Paragraphs 38, 52, 22, 33-35, 49-50)
	It would have been obvious to one of ordinary skill in the art to have modified the method of Jing to include that the database is constructed by the server according to position information corresponding to respective areas and correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area after detecting a change of the content contained in the each area, and wherein license plate numbers or images of currently parked vehicles, and identification information and position information corresponding to each of parking spaces are stored in the database, as taught by High as disclosed above, in order to ensure accurate location when using the navigation method (High Paragraph 1 “This invention relates generally to the field of parking navigation, and, more particularly, to navigating a customer to a parking space utilizing mobile devices and parking lot sensors”).
	Jing in view of High, however, fail to explicitly disclose receiving target position characteristic information sent by the mobile terminal, determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position, the target position characteristic information comprises at least one of parking space identification information, a license plate number, or a comparison image and determining a first route from the initial position to the target position and displaying the first route on an electronic map of the mobile terminal.
JIANHONG, however, teaches receiving target position characteristic information sent by the mobile terminal, determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position, the target position characteristic information comprises at least one of parking space identification information, a license plate number, or a comparison image (Vehicle parking spot is used as a target location for navigation: See at least JIANHONG Paragraph 21 | Paragraph 22 | Paragraph 32 | Paragraph 79); and determining a first route from the initial position to the target position and displaying the first route on an electronic map of the mobile terminal (See at least JIANHONG Paragraph 25 “C2. The designated mobile phone plans a route from the current location to the parking location according to the internal map of the parking lot;”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Jing in view of High to include receiving target position characteristic information sent by the mobile terminal, determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position, the target position characteristic information comprises at least one of parking space identification information, a license plate number, or a comparison image and determining a first route from the initial position to the target position and displaying the first route on an electronic map of the mobile terminal, as taught by JIANHONG as disclosed above, in order to present accurate navigation to a user (JIANHONG Paragraph 2 “The invention relates to the field of automotive electronics, in particular to a method and system for searching for a car in a parking lot based on image recognition”).

	With respect to claim 25, Jing teaches A navigation system, comprising: a server and a mobile terminal; 5the server is configured for performing a navigation method (Navigation method using a server: See at least Jing FIG. 2 and Col 7 lines 35-41) comprising; receiving current position characteristic information sent by the mobile terminal, and determining a position of an area matching the current position characteristic information based on the current position characteristic information and a locally stored database, and taking the determined position as an initial position, the current position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image (User uses mobile phone to send current image and server uses database to determine location and sets as initial location: See at least Jing FIG. 3 and Col. 13 line 50 – Col. 14 line 7). 
	the mobile terminal comprises a processor and a memory for storing executable program codes, wherein the executable program codes are executed by the processor, so as to cause the processor to perform operations, comprising: obtaining current position characteristic information and sending the current position characteristic information to the server, such that the server determines a position of an area matching the current position characteristic information based on the current position characteristic information and the database, and takes the determined position as an initial 6position(User uses mobile phone to send current image and server uses database to determine location and sets as initial location: See at least Jing FIG. 3 and Col. 13 line 50 – Col. 14 line 7).
Jing, however, fails to explicitly disclose cameras installed at respective areas that acquire characteristic images of the respective areas and the database is constructed by the server according to position information corresponding to respective areas and correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area after detecting a change of the content contained in the each area, and wherein license plate numbers or images of currently parked vehicles, and identification information and position information corresponding to each of parking spaces are stored in the database; receiving target position characteristic information sent by the mobile terminal, determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position, the target position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image; and determining a route from the initial position to the target position and displaying the first route on an electronic map of the mobile terminal; receiving target position characteristic information input by a user, and sending the target position characteristic information to the server, so that the server determines a position of an area matching the target position characteristic information based on the target position characteristic information and the database; takes the determined position as a target position and determines a route from the initial position to the target position; and receiving the route sent by the server, and displaying the route on an electronic map of the mobile terminal.
High, however, teaches cameras installed at respective areas that acquire characteristic images of the respective areas (Cameras at respective locations: See at least High Fig. 4) and the database is constructed by the server according to position information corresponding to respective areas and correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area after detecting a change of the content contained in the each area, and wherein license plate numbers or images of currently parked vehicles, and identification information and position information corresponding to each of parking spaces are stored in the database(Database is created using images around parking lot and information of parking spot identifiers in order to continuously maintain current information of the parking lot via imaging using said cameras, and the database is continuously updated when the camera’s images show that there is a change in the parking lot: See at least High  Figures 2, 4 and Paragraphs 38, 52, 22, 33-35, 49-50)
	It would have been obvious to one of ordinary skill in the art to have modified the method of Jing to include cameras installed at respective areas that acquire characteristic images of the respective areas and the database is constructed by the server according to position information corresponding to respective areas and correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area after detecting a change of the content contained in the each area, and wherein license plate numbers or images of currently parked vehicles, and identification information and position information corresponding to each of parking spaces are stored in the database, as taught by High as disclosed above, in order to ensure accurate location when using the navigation method (High Paragraph 1 “This invention relates generally to the field of parking navigation, and, more particularly, to navigating a customer to a parking space utilizing mobile devices and parking lot sensors”).
	Jing in view of High, however, fail to explicitly disclose receiving target position characteristic information sent by the mobile terminal, determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position, the target position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image; and determining a route from the initial position to the target position and displaying the first route on an electronic map of the mobile terminal; receiving target position characteristic information input by a user, and sending the target position characteristic information to the server, so that the server determines a position of an area matching the target position characteristic information based on the target position characteristic information and the database; takes the determined position as a target position and determines a route from the initial position to the target position; and receiving the route sent by the server, and displaying the route on an electronic map of the mobile terminal.
JIANHONG, however, teaches receiving target position characteristic information sent by the mobile terminal, determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position, the target position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image (Vehicle parking spot is used as a target location for navigation: See at least JIANHONG Paragraph 21 | Paragraph 22 | Paragraph 32 | Paragraph 79) 
and determining a route from the initial position to the target position and displaying the first route on an electronic map of the mobile terminal (See at least JIANHONG Paragraph 25 “C2. The designated mobile phone plans a route from the current location to the parking location according to the internal map of the parking lot;”).
receiving target position characteristic information input by a user, and sending the target position characteristic information to the server, so that the server determines a position of an area matching the target position characteristic information based on the target position characteristic information and the database (Vehicle parking spot is used as a target location for navigation: See at least JIANHONG Paragraph 21 | Paragraph 22 | Paragraph 32 | Paragraph 79) 
takes the determined position as a target position and determines a route from the initial position to the target position; and receiving the route sent by the server, and displaying the route on an electronic map of the mobile terminal (See at least JIANHONG Paragraph 25 “C2. The designated mobile phone plans a route from the current location to the parking location according to the internal map of the parking lot;”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Jing in view of High to include receiving target position characteristic information sent by the mobile terminal, determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position, the target position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image; and determining a route from the initial position to the target position and displaying the first route on an electronic map of the mobile terminal; receiving target position characteristic information input by a user, and sending the target position characteristic information to the server, so that the server determines a position of an area matching the target position characteristic information based on the target position characteristic information and the database; takes the determined position as a target position and determines a route from the initial position to the target position; and receiving the route sent by the server, and displaying the route on an electronic map of the mobile terminal, as taught by JIANHONG as disclosed above, in order to present accurate navigation to a user (JIANHONG Paragraph 2 “The invention relates to the field of automotive electronics, in particular to a method and system for searching for a car in a parking lot based on image recognition”).

In regards to claim 31, and similarly claim 32, Jing in view of High in view of JIANHONG teaches electronic apparatus, comprising: a processor, a memory, communication interfaces and a bus; the processor, the memory and the communication interfaces are connected and communicated with each other via the bus; the memory stores executable program codes;  -7-the processor executes a program corresponding to the executable program codes by reading the executable program codes stored in the memory, so as to implement the navigation method according to 1 (See at least High Paragraph 26 “Computing device 100 includes one or more processor(s) 102, one or more memory device(s) 104, one or more interface(s) 106, one or more mass storage device(s) 108, one or more Input/Output (I/O) device(s) 110, and a display device 130 all of which are coupled to a bus 112. Processor(s) 102 include one or more processors or controllers that execute instructions stored in memory device(s) 104 and/or mass storage device(s) 108. Processor(s) 102 may also include various types of computer storage media, such as cache memory.”).

With respect to claim 8, Jing in view of High in view of JIANHONG teach a characteristic image of each area is acquired by the image acquiring apparatus for this area after detecting a change of the content contained in this area (Cameras take images after detecting a change in content of an area: See at least High Paragraphs 38 and 52 and FIG. 4).

With respect to claim 11, Jing in view of High in view of JIANHONG teach that obtaining current position characteristic information comprises: receiving current position characteristic information input by a user; acquiring a characteristic image and taking the characteristic image as the current position characteristic information; or acquiring a characteristic image and extracting the current position characteristic information from the characteristic image, wherein the current position characteristic information comprises at least one of: an image containing a preset area in the characteristic image, and characters in the preset area (User uses mobile phone to send current image and server uses database to determine location and sets as initial location: See at least Jing FIG. 3 and Col. 13 line 50 – Col. 14 line 7).

Claim 2, 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jing (US 9076040 B1) (“Jing”) in view of High (US 20170148324 A1) (“High”) in view of JIANHONG (CN 105513403 A) (“JIANHONG”) (Translation Attached) further in view of Muramatsu (US 20040171391 A1) ("Muramatsu").

In regards to claim 2, and similarly claim 10, Jing in view of High in view of JIANHONG fails to explicitly disclose that after displaying the first route on the electronic map of the mobile terminal, the method further comprises: detecting the current position of the mobile terminal, and displaying the current position on the electronic map of the mobile terminal.
Muramatsu teaches after displaying the first route on the electronic map of the mobile terminal, the method further comprises: detecting the current position of the mobile terminal, and displaying the current position on the electronic map of the mobile terminal. (Displaying detected current position of user on map: See at least Muramatsu Paragraph 46)
It would have been obvious to one of ordinary skill in the art to have modified Jing in view of High in view of JIANHONG so that after displaying the first route on the electronic map of the mobile terminal, the method further comprises: detecting the current position of the mobile terminal, and displaying the current position on the electronic map of the mobile terminal, as taught by Muramatsu as disclosed above, in order to accurately detect the direction of the current position of the user of the navigation device after displaying the first route on the electronic map of the mobile terminal, the method further comprises: detecting the current position of the mobile terminal, and displaying the current position on the electronic map of the mobile terminal (Muramatsu Paragraph 7 “The present invention has been made in view of the above circumstances, and it is an object of the present invention to provide a mobile terminal device having a route guiding function of permitting the user to simply know a direction of a target based on user's current position and direction, and a route guiding method utilizing the mobile terminal device.”).

	In regards to claim 5, Jing in view of High in view of JIANHONG in view of Muramatsu disclose detecting the current position of the mobile terminal comprises: receiving current position characteristic information periodically sent by the mobile terminal, determining the position of an area matching the current position characteristic information based on the current position characteristic information and the database, and taking the determined position as the current position (Current position is updated periodically: See at least JIANHONG Paragraph 24 | Paragraph 30 | Paragraph 31  | Paragraph 79)

	In regards to claim 6, Jing in view of High in view of JIANHONG in view of Muramatsu disclose detecting whether an offset between the current position and the first route is greater than a predetermined threshold; and -3-if so, determining a second route from the current position to the target position according to the current position and the target position, and displaying the second route on the electronic map of the mobile terminal (Determining a second route when there is an offset between user’s location and the first route: See at least JIANHONG Paragraph 28  | Paragraph 45)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  Jing (US 9076040 B1) (“Jing”) in view of High (US 20170148324 A1) (“High”) in view of JIANHONG (CN 105513403 A) (“JIANHONG”) (Translation Attached) further in view of Muramatsu (US 20040171391 A1) ("Muramatsu") further in view of Park (US 20040220729 A1) ("Park").

In regards to claim 3, Jing in view of High in view of JIANHONG in view of Muramatsu fails to explicitly disclose that detecting the current position of the mobile terminal comprises: obtaining movement state of the mobile terminal according to an inertial sensor in the mobile terminal; and determining the current position of the mobile terminal based on the initial position and the movement state of the mobile terminal.
Park teaches that detecting the current position of the mobile terminal comprises: obtaining movement state of the mobile terminal according to an inertial sensor in the mobile terminal; and determining the current position of the mobile terminal based on the initial position and the movement state of the mobile terminal (Obtaining movement state of mobile terminal and determining current location based on movement state: See at least Park Paragraph 28-29)
	It would have been obvious to one of ordinary skill in the art to have modified Jing in view of High in view of JIANHONG in view of Muramatsu so that detecting the current position of the mobile terminal comprises: obtaining movement state of the mobile terminal according to an inertial sensor in the mobile terminal; and determining the current position of the mobile terminal based on the initial position and the movement state of the mobile terminal, as taught by Park as disclosed above, in order to match detected present position of a moving object on the map data (Park Paragraph 4 “signals detected by a plurality of sensors mounted on the moving object, including a gyro that detects traveling direction and a speed sensor that detects traveling speed, for example, and matches the detected present position of the moving object on a map data.”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Jing (US 9076040 B1) (“Jing”) in view of High (US 20170148324 A1) (“High”) in view of JIANHONG (CN 105513403 A) (“JIANHONG”) (Translation Attached) further in view of Muramatsu (US 20040171391 A1) ("Muramatsu") in view of Park (US 20040220729 A1) ("Park") further in view of Takahashi (US 20130210459 A1) (“Takahashi”).

In regards to claim 4, Jing in view of High in view of JIANHONG in view of Muramatsu in view of Park fail to explicitly disclose receiving, after a position correction instruction sent by the mobile terminal is received, the current position characteristic information sent by the mobile terminal, determining a position of an area matching the current position characteristic information based on the current position characteristic information and the database, and updating the current position of the mobile terminal with the determined position.
Takahashi teaches receiving, after a position correction instruction sent by the mobile terminal is received, the current position characteristic information sent by the mobile terminal, determining a position of an area matching the current position characteristic information based on the current position characteristic information and the database, and updating the current position of the mobile terminal with the determined position (Updating current position based on correction instructions: See at least Takahashi Paragraph 30).
It would have been obvious to one of ordinary skill in the art to have modified Jing in view of High in view of JIANHONG in view of Muramatsu in view of Park to receive, after a position correction instruction sent by the mobile terminal is received, the current position characteristic information sent by the mobile terminal, determining a position of an area matching the current position characteristic information based on the current position characteristic information and the database, and updating the current position of the mobile terminal with the determined position, as taught by Takahashi as disclosed above, in order to calculate a reroute when the position of the navigation system is corrected  (Takahashi Paragraph 7 “reroute detection unit configured to compare a first distance between the calculated current position of the mobile terminal and the reference position with a second distance … reroute detection unit requests the map application unit to search for a route again”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667        

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667